DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 16/703,994 filed on 12/5/2019. This action is non-final.

Claim Objections
Claim 20 recites the terms Receiving, Generating, and Providing in lines 2, 5, and 6, respectively.  All three terms are capitalized, but shouldn’t be.  Appropriate action required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the term key access in line 1. It is unclear if this term: a) is representative of another word the keypad of claim 1; b) is representative of a component different than the keypad of claim 1; or c) is a broad term that encompasses a keypad but may also include other key access is only recited twice in Applicant’s specification, and does not provide details regarding the scope of the term. For examination purposes, Examiner will interpret key access as a broad term that encompasses a keypad 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 20 recite server and a method, respectively, to receiving identification information of a package, generating an access code based on the identification information, and providing the access code to a user. Therefore, claim 1 and 20 are directed to one of the four statutory categories of invention: a machine and a method, respectively.
The limitations ... receive identification information associated with a package to be delivered or picked up, wherein the identification information is generated by a parcel shipper for tracking location and shipping progress of the package ... generate an access code based on the identification information; provide the access code to a first party for opening an access on a repository configured for holding the package ... wherein the input code and the generated access code are compared; and wherein access to an internal compartment of the repository through an access door on the repository is based on the comparison, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving identification information of a package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), generating an access code based on the identification information (“Mental Processes”), and providing the access code to a user (“Certain Methods of Organizing Human 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A server [0047] for facilitating secure delivery and pickup of packages, the server comprising: a memory [0069]; a database; a processor [0047]; and a keypad [0049]; are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Further, wherein a code is input at a keypad coupled to the repository; represents insignificant extra-solution activity in the form of an insignificant application. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of A server for facilitating secure delivery and pickup of packages, the server comprising: a memory; a database; a processor; and ...; wherein a code is input at a keypad coupled to the repository; do not integrate the abstract idea into a practical application. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving identification information of a package, generating an access code based on the identification information, and providing the access code to a user. Further, Applicant’s specification paragraph [0050] demonstrates the well understood, routine, and conventional nature of the aforementioned additional element of “wherein a code is input at a keypad coupled to the repository” the invention classified as insignificant extra-solution activity above is well understood, routine, and conventional. In 
Claims 2-19 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-19 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of receiving identification information of a package, generating an access code based on the identification information, and providing the access code to a user. Although claim 3 recites a web-portal [0057], claim 4 recites an automated harvesting program [0057], claim 5 and 6 recite a first network adaptor, a first MAC address, a second network adaptor, and a second MAC address [0058], claim 15 recites a mobile computing device [0046], and claim 18 recites a key access [0065] these additional elements are all recited at a high level of generality and merely represent different generic computer components. Further, claims 11 and 12 recite extra-solution activity in the form of mere data gathering (claims 11 and 12 using a camera [0062] and a scanner or imaging device [0063] respectively). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Further, Applicant’s specification paragraphs [0062] and [0063] provides proof that the aforementioned mere data gathering of the invention classified as insignificant extra-solution activity above is well understood, routine, and conventional. In paragraph [0062] Applicant recites a camera recording activity within a repository (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); (MPEP § 2106.05(g)), whi-le in paragraph [0063] Applicant recites a scanner or imaging device reading identification information from a package (Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); (MPEP § 2106.05(g)). Accordingly, a conclusion that the mere data gathering is well-understood, routine, and conventional activity is supported under Berkheimer Option 2. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hall (U.S. Pub. No. 2015/0235493).
Regarding the following Claim 1 limitations, Hall, as shown, discloses the following limitations:
A server for facilitating secure delivery and pickup of packages, the server comprising: a memory; a database; and a processor configured to; [See [0065]; [0028]; [0033]; [0038]; Hall teaches a server comprising a computer readable medium (i.e. a memory) and a processor for executing instructions to perform processes. Hall further teaches a database 112 coupled to the server 108 for storing information.]
... receive identification information associated with a package to be delivered or picked up; [See [0035]; Hall teaches receiving a tracking number (i.e. identification information) associated with a shipment (i.e. a package) moving from a merchant to a customer.]
... wherein the identification information is generated by a parcel shipper for tracking location and shipping progress of the package; [See [0035]; Hall teaches requesting a tracking number (i.e. identification information
... generate an access code based on the identification information; [See [0048]; Hall teaches generating an access code derived from the tracking number.]
... provide the access code to a first party for opening an access on a repository configured for holding the package; [See [0075]; Hall teaches a view module 850 which provides a customer (i.e. a first party) an access code for opening their enclosure (i.e. a repository configured for holding the package).]
... wherein a code is input at a keypad coupled to the repository; [See [0051]; (Fig. 6, element 606b); (Fig. 7); Hall teaches that a user may input an access code into an input device 606b, which can take the form of a keypad.]
... wherein the input code and the generated access code are compared; [See [0051]; Hall teaches comparing an input access code (i.e. the input code) to a stored access code (i.e. the generated access code).]
... and wherein access to an internal compartment of the repository through an access door on the repository is based on the comparison. [See [0051]; Hall, as shown above, teaches comparing an input access code to a stored access code, and if they match, causing a garage door opener 604 to open a garage door 602 (i.e. access to an internal compartment of the repository through an access door on the repository).]
Regarding the following Claim 2 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the processor is further configured to generate a further access code and provide the further access code to a second party associated with a package delivery, wherein the first party is associated with a package pick-up. [See [0048]; [0049]; [0035]; Hall teaches generating an access code and communicating it directly to a delivery agent’s (i.e. a second party’s) mobile device. Hall further teaches a customer (i.e. a first party) being associated with a package pickup.]
Regarding the following Claim 3 limitations, Hall, as shown, discloses all claim 1 and 2 limitations and the following limitations:
The server of claim 2, wherein the processor is further configured to communicate with a web-portal configured to manage logistics associated with one or more of a package delivery and a package pick-up. [See [0040; Figs. 9C-9E and 9H]; Hall teaches communicating with a package tracking system to monitor the status of a shipment of goods, which may be generally available, such as over the internet (i.e. a web portal).]
Regarding the following Claim 4 limitations, Hall, as shown, discloses all claims 1-3 limitations and the following limitations:
The server of claim 3, wherein the processor is further configured to use an automated harvesting program to scour an email account associated with one or more of the package delivery and the package pick-up to extract the identification information associated with the package from the email account. [See [0067]; Hall teaches a tracking number identification module 802 (i.e. an automated harvesting program) to extract a tracking number from a communication, such as an email or text (i.e. to scour an email account), directed to a customer or a shipper (i.e. associated with one or more of the package delivery and the package pick-up).]
Regarding the following Claim 7 limitations, Hall, as shown, discloses all claim 1 and 2 limitations and the following limitations:
The server of claim 2, wherein the access code is valid for a predetermined time span associated with a delivery time or a pick up time scheduled for the package, wherein the access code is inoperable to provide access through the access door outside of the predetermined time span. [See [0041]; Hall teaches an access code expiring after a tracking number associated with the access code is designated as “fulfilled” or after two weeks, whichever comes sooner.]
Regarding the following Claim 8 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the processor is further configured to generate an alert when the repository is tampered with. [See [0043]; Hall teaches triggering various notifications including alerting a customer to any irregularities or possible unauthorized access to their enclosure.]
Regarding the following Claim 9 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the processor is further configured to generate a notification when the package is delivered or picked up. [See [0043]; Hall teaches triggering a notification alerting a customer when a particular package or shipment has arrived.]
Regarding the following Claim 10 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the processor is further configured to generate an alert when the access to the repository remains unlocked beyond a predetermined duration subsequent to deposition of the package into the repository or pickup of the package from the repository. [See [0043]; Hall teaches alerting a customer when their enclosure is open for more than one minute (i.e. unlocked beyond a predetermined duration) after a delivery has been received.]
Regarding the following Claim 13 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the access code includes at least a last four digits of a package tracking number associated with the package. [See [0048]; Hall teaches using the last n digits of a tracking number as an access code.]
Regarding the following Claim 13 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the access code includes at least a last eight digits of a package tracking number associated with the package. [See [0048]; Hall teaches using the last n digits of a tracking number as an access code.]
Regarding the following Claim 16 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the processor is further configure to generate an alert to an individual associated with the repository when the repository is tampered with. [See [0043]; Hall teaches triggering various notifications including alerting a customer to any irregularities or possible unauthorized access to their enclosure.]
Regarding the following Claim 17 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the access code is configured for one or more of: a single use and multiple uses. [See [0040]; Hall teaches both a single-use access code that expires after a single use, and a multiple-use access code that expires after a specific number of uses.]
Regarding the following Claim 18 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the repository includes a key access operable to open the access on the repository. [See [0051]; (Fig. 6, element 606b); (Fig. 7); Hall teaches using a keypad 606b (i.e. a key access) which may be used to open the garage door 602 (i.e. to open the access on the repository). The term key access is only recited twice in Applicant’s specification, and does not provide details regarding the scope of this term. For examination purposes, key access will be interpreted as representing a broad term that encompasses a keypad but may also include other embodiments that use a key or keys to grant access. ]
Regarding the following Claim 19 limitations, Hall, as shown, discloses all claim 1 limitations and the following limitations:
The server of claim 1, wherein the processor is further configured to determine a location data associated with the package from the identification information, wherein the processor uses the location data for verifying delivery or pick up of the package. [See [0040]; [0035]; Hall teaches using a tracking number and a package tracking system to monitor and track a shipment as it moves from a merchant to a customer (i.e. determine a location data associated with the package from the identification information). Hall further teaches using the tracking number to determine if a shipment has been designated as “delivered or “fulfilled” (i.e. wherein the processor uses the location data for verifying delivery or pick up of the package).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 2015/0235493) in view of Reed (U.S. Pub. No. 2019/0149399).
Regarding the following claim 5 limitations, Hall, as shown, discloses all claim 1-3 limitations as well as the following limitations:
The server of claim 3, wherein the repository is positioned at a first location; [See [0049]; Hall teaches a customer’s enclosure located at a customer’s location.]
... and wherein the repository includes a ... address associated with a first network adaptor coupled to the repository at the first location. [See [0044]; [0052]; [0066]; Hall teaches a network address associated with wired or wireless adapter associated with an access mechanism such as a garage door opening mechanism. Hall further teaches the access mechanism being a component of a customer’s enclosure located at a customer’s location.]
Hall does not, however Reed does, disclose the following limitations:
 ... a first MAC (Media Access Control) address ... [See [0277]; Reed teaches a MAC address is a type of network address used to identify a NIC port (a hardware port).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the network address associated with a mechanism of Hall with the MAC address of Reed. While different types of network addresses are commonly used within a networked system, MAC addresses are used to designate the address of a specific piece of hardware.  Since the function of Hall’s network address is for a specific piece of hardware, a garage door opener, it would be obvious to one of ordinary skill in the art to use a MAC address like the one described in Reed in order to send/receive data directly to/from the garage door opener. This data could include open/close door signals, a current state of the door, or other data that would improve the utility and ease of use of the door.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 2015/0235493) in view of Reed (U.S. Pub. No. 2019/0149399) and in further view of Moreno (U.S. Pub. No. 2002/0035515).
Regarding the following claim 6 limitations, Hall, as shown, discloses all claim 1-3 limitations, while Hall and Reed disclose all claim 5 limitations as shown above. Hall does not, however Reed does, disclose the following limitations:
The server of claim 5, wherein the first MAC address is transferrable to a second network adaptor ... [See [0372-0373]; Reed teaches, as shown above in the 103 rejection of claim 5, network addresses for hardware comprising MAC addresses. Reed further teaches substituting one physical NIC (network interface controller), an “old device”, for another “new device” (i.e. a second network adaptor), and reassigning a first MAC address associated with the “old device” to the “new device”. ]
... after transfer of the first MAC address to the second network adaptor. [See [0372-0373]; Reed teaches that the first MAC address is transferred to the “new device” after the “old device” (i.e. the first network adaptor) is removed from a first location.  This means that the limitations taught by Moreno below all take place after the “old device” is removed from the first location, which is congruous with when the process disclosed by Moreno is performed.
Hall and Reed do not, however Moreno does, disclose the following limitations:
... a second network adaptor coupled to a further repository at a second location, wherein the ... network adaptor coupled to the repository at the first location is assigned a second ... address different from the first ... address. [See [0029]; (Fig. 1); (Fig. 2); Moreno teaches connecting each locker in its storage unit to a central controller by using communication links such as Ethernet links (i.e. network adaptors coupled to repositories). Moreno teaches adding/removing lockers (i.e. repositories) from different locations within a storage unit network adaptor coupled to a repository), including modifying the network address associated with a communication link of a controller 214 used to open a door of a locker when said locker is removed from a location within the storage unit.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the customer enclosures locations of Hall with the MAC address reassignment process of Reed and the MAC address assignment process of Moreno. When combined, the processes of Reed and Moreno would allow the invention of Hall to adjust the MAC addresses of any and all network adaptors, associated with customer enclosures, as needed. This would allow an administrator of the system of Hall to remove and replace control modules 606a with minimal down time for the customer. Another benefit to combining Hall with the processes of Reed and Moreno would be that an administrator could reuse a previously removed control module 606a at the location of a different customer, thus saving money that would otherwise need to be spent buying a brand new control module.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 2015/0235493) in view of Zhu (U.S. Pub. No. 2018/0365641).
Regarding the following claim 11 limitations, Hall, as shown, discloses all claim 1 limitations as well as the following limitations:
The server of claim 1, wherein the repository includes a camera; [See [0093]; Hall teaches a customer enclosure (i.e. a repository) including a camera.]
Hall does not, however Zhu does, disclose the following limitations:
... a camera positioned inside the internal compartment of the repository, wherein the processor is further configured to receive a picture taken by the camera of the package positioned inside the internal compartment of the repository. [See [0044]; [0067]; [0225]; Zhu teaches a logistics management system receiving sensor data from a camera. Zhu further teaches that sensor data includes images and video, and is used to determine that an item has been stored in a locker.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the camera monitoring system of Hall with the package detection function of Zhu. While Hall teaches monitoring activity that occurs whenever an access barrier is opened or closed, it would also be useful for a customer, merchant, or shipper to have a visual indication of the presence of a package within the customer’s enclosure of Hall, as taught by Zhu.  All parties would have a visual recording of a delivered package, which would reduce false fraud allegations as well as better communicate the exact location a package is placed within a customer’s enclosure, so fewer packages lost or claimed to be undelivered.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 2015/0235493) in view of Robinson (U.S. Pub. No. 2015/0106296).
Regarding the following claim 12 limitations, Hall, as shown, discloses all claim 1 limitations. Hall does not, however Robinson does, disclose the following limitations:
The server of claim 1, wherein the repository includes a scanner or imaging device for reading the identification information, wherein the access on the repository is configured to open after the identification information is captured by the scanner or imaging device. [See [0172]; [0109]; [0168]; (Fig. 8); (Fig. 7); Robinson teaches a machine-readable indicia scanner 770 included as part of a locker bank capable of scanning a package’s barcode representing tracking 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the customer’s enclosure, input device, and door opening mechanism of Hall with the machine-readable indicia scanner of Robinson.  Instead of generating an access code from a tracking number, communicating that tracking number to a delivery agent, and having the delivery agent enter the access code into a keypad attached to a customer’s enclosure in order to open its door, Robinson teaches a delivery agent simply scanning a barcode on the package in order to open the door of an enclosure.  Making this combination would simplify the steps of the invention, which would save time and money, without reducing the security of the enclosure in any way.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 2015/0235493) in view of Drey (U.S. Pub. No. 2018/0107978).
Regarding the following claim 15 limitations, Hall, as shown, discloses all claim 1 limitations. Hall does not, however Robinson does, disclose the following limitations:
The server of claim 1, wherein the processor is further configured to process a package return by: capture of the identification information via an application operating on a mobile computing device and, scheduling of a pick-up of the package by a route carrier. [See [0008]; (Fig. 2); [0026]; [0027]; [0050]; Drey teaches a system for providing automatic return shipping in which a user may use a mobile device to scan a label associated with a package in order to initiate the return of the package (i.e. capture of the identification information via an application operating on a mobile computing device). Drey further teaches that the scanner may be communicably coupled to the system to determine the identification of a merchant based on the scan and scheduling of a pick-up of the package by a route carrier).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the package receiving system of Hall with the automated package return system of Drey. Package return requests are common in the shipping/delivery field, and the process of initiating and processing a return can be time consuming and tedious for the merchants, shippers, and customers involved. By utilizing the system of Drey, customers operating within the system of Hall would be able simplify the package return process to a single step: scanning a label on a package. By automating all of the communications between customer, shipper, and merchant after that initial scan step, the system of Drey saves all parties involved time that would be otherwise wasted filling out forms or on the phone coordinating the return.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Dehner (U.S. Pub. No. 2019/0000255) teaches a smart receptacle for receiving delivered items.
Wilkinson (U.S. Pub. No. 2017/0364860) teaches an automated system for processing returns.
Pelissier (U.S. Pat. No. 6,496,503) teaches reassigning MAC addresses to devices within a system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628